FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                  November 20, 2007
                                 TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 06-1534
          v.                                               D. Colo.
 MELVIN JERROD TOLIVER,                         (D.C. No. 97-cr-00388-EWN)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, MURPHY, and O’BRIEN, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      On remand from this Court, Melvin Jerrod Toliver was re-sentenced to

twenty-two months imprisonment for the revocation of his term of supervised

release. See United States v. Toliver, 183 Fed. Appx. 745 (10th Cir. 2006)


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
(unpublished) (remanding with instructions to vacate sentence and to re-sentence

Toliver following a hearing). He received no additional term of supervised

release or probation. Toliver appeals from that sentence.

      Toliver’s counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), and has moved for leave to withdraw. The certificate of service

indicates counsel served Toliver with the brief and motion. A copy of the Anders

brief and motion to withdraw was also sent to Toliver pursuant to 10th Cir. R.

46.4(B)(2), but was returned to the Court stamped “No Such Number.” In

response to an order from this Court, Toliver’s counsel indicated he could no

longer locate Toliver. Additionally, the response stated Toliver is no longer in

federal custody because he has completed serving his sentence for the revocation

of his supervised release. Toliver has not attempted to contact the Court nor has

he kept the Court apprised of where he can be reached. The government has

declined to file a response brief.

      Toliver’s appeal is moot. “Where judicial relief will not remedy the

appellant’s injury, the appellant can no longer satisfy the Article III case or

controversy jurisdictional requirement and the appeal is moot.” United States v.

Vera-Flores, 496 F.3d 1177, 1180 (10th Cir. 2007) (quotation omitted). “In this

circuit, under ordinary circumstances, a defendant who has served his term of

imprisonment but is still serving a term of supervised release may challenge his

sentence if his unexpired term of supervised release could be reduced or

                                          -2-
eliminated by a favorable appellate ruling.” Id. Because Toliver has completed

serving his sentence and is not subject to supervision, we dismiss his appeal.

      Were Toliver’s appeal not moot, we would dismiss it as frivolous. Anders

holds “if counsel finds [his client’s] case to be wholly frivolous, after a

conscientious examination of it, he should so advise the court and request

permission to withdraw.” 386 U.S. at 744. Counsel must submit to both the court

and his client a “brief referring to anything in the record that might arguably

support the appeal.” Id. The client may then “raise any points he chooses.” Id.

Thereafter, the court must completely examine all the proceedings to determine

the frivolity of the appeal. “If it so finds it may grant counsel’s request to

withdraw and dismiss the appeal . . . . [I]f it finds any of the legal points

arguable on their merits (and therefore not frivolous) it must, prior to decision,

afford the indigent the assistance of counsel to argue the appeal.” Id.

      We have fully examined the proceedings as required by Anders and

conclude the appeal is wholly without merit. We review the imposition of a

sentence in excess of that recommended by the Chapter 7 policy statement of the

Sentencing Guidelines to determine whether it was reasoned and reasonable. See

United States v. Rodriguez-Quintanilla, 442 F.3d 1254 (10th Cir. 2006). As

pointed out by counsel in his Anders brief, the district court clearly articulated

valid reasons for imposing a sentence exceeding the advisory guidelines range for

the revocation of Toliver’s term of supervised release. See United States v.

                                          -3-
Brooks, 976 F.2d 1358, 1360-61 (10th Cir. 1992) (upholding sentence as reasoned

and reasonable where district court demonstrates awareness of USSG §7B1 policy

statements, requested briefing from counsel, and clearly states its reasons for

imposing a sentence above the advisory guideline range). While the court

departed upward from the imprisonment range set out in USSG §7B1.4(a), it did

not exceed the maximum sentence allowed by statute. See 18 U.S.C. § 3583(e).

Furthermore, the district court properly relied on facts in the Supervised Release

Violation Report, which Toliver did not contest at the re-sentencing hearing. See

United States v. Deninno, 29 F.3d 572, 580 (10th Cir. 1994) (“Failure to object to

a fact in a presentence report, or failure to object at the hearing, acts as an

admission of fact.”).

      We DISMISS the appeal as moot and GRANT counsel’s motion to

withdraw.

                                                 ENTERED FOR THE COURT


                                                 Terrence L. O’Brien
                                                 Circuit Judge




                                           -4-